Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the merchandise covered by said appeals is similar in all material respects to the rayon goods which were the subject of decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and the record therein has been admitted in evidence in this case; that the appraised values of the merchandise covered by said appeals, less any additions made by the importer by reason of the so-called Japanese consumption tax, represent the prices at or about the. dates of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and that there-were no higher foreign values.
On the agreed facts, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the yalues found by the appraiser, less any amounts added by the importers by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.